Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “laminating or embedding the connection plate into the base socket during production of the base socket using the 3D printing method” must be shown or the feature(s) canceled from the claim(s).  This illustration is necessary to understand how the method is being performed due to lack of description in the instant disclosure for the claimed subject matter.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and therefore claims 2-9, and 11) is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the instant disclosure does not provide support for “using the 3D printing method comprises laminating or embedding the connection plate into the base socket during production of the base socket using the 3D printing method”.  As best understood by the examiner, this new claim language is interpreted to mean that the connection plate is 3D printed into the socket during the 3D printing itself.  The instant disclosure only provides support for 3D printing a space for the plate to be inserted (page 7, lines 5-20) or laminating the connection plate during post-processing after the 3D printing of the socket is complete (page 9, lines 8-23; page 11, lines 25-38; page 13, lines 10-25).  The applicant cited [0023] of the instant application’s publication for support for these amendments.  However, this form paragraph discusses laminating but does not state anything about laminating the connection plate being performed by 3D printing or during the 3D printing method.  Further, there are no further details in the instant disclosure about how this would be performed and this is not standard or well known in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (The development of a rapid prototyping socket coated with a resin layer for transtibial amputees) in view of Slemker (8116900B2).

In regard to claim 16, Hsu discloses a method for producing a prosthesis socket, comprising: 
generating an at least partly circumferential panoramic image of an outer contour of a stump (fig 1: scan the stump, construct the stump CAD model; page 40, steps 1-2); creating a 3D data record of the stump based at least in part on the image (fig 1, construct the stump CAD model, page 40, step 2); 
producing a base socket from a first substance in a 3D printing method using the 3D data record (page 40, step 5; fig 1, step: fabricate preliminary RP socket); applying at least one stabilization element to the base socket, 
the at least one stabilization element comprising a second substance (fig 1: coat with UPR resin; page 41, step 6); 
incorporating an anchor or connection plate into the base socket (see figure 5 a and b) when producing the base socket (Step 7 is shown in figure 5 shows the plate already incorporated into the socket and this is when the base socket is being produced).
However, Hsu does not teach producing undercuts or projections on an outer circumference of the base socket during the 3D printing method.
Slemker teaches producing undercuts or projections on an outer circumference of the base socket (fig 16: posterior shelf is a projection; amount to deepen is an undercut; “posterior shelf” is well known terminology in prosthetics referring to a flare or lip in the socket) during the 3D printing method (this is modifying the digital model and therefore the model could be applied to either the carver or 3D printer), the undercuts or projections to accommodate the at least one stabilization element.  Since the stabilization element of Hsu covers the entire socket, it will also cover the undercut and projection of Slemker when the references are combined.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply Slemker’s modification tools to modify the posterior shelf and patellar tendon bar to the digital file of Hsu (prior to Hsu’s 3D printing) in order to customize a patellar tendon bearing socket (Col 5, lines 45-46) for comfort and offloading of the tibia and to allow full bending of the knee.  
In regard to claim 17, Hsu meets the claim limitations as discussed in the rejection of claim 16, and further teaches wherein the 3D data record is created by a contactless measurement method or by a tactile measurement of the stump (page 40, step 1; fig 1, step: scan the stump; scanning is a contactless measurement).  Please note a contactless or tactile measurement method appears to encompass all possible options.  In regard to claim 18, Hsu meets the claim limitations as discussed in the rejection of claim 16, and further teaches wherein the 3D data record is complemented by at least one of entering and capturing additional stump data (figure 1: modify the stump cad model constitutes entering additional stump data so the socket fits the stump; page 40, step 3-4).410615757_1.doc Atty. Docket No. 76156.0499  In regard to claim 19, Hsu meets the claim limitations as discussed in the rejection of claim 16, and further teaches the 3D printing method is effectuated with at least one of polymers and synthetic resins using polyjet modeling or fused deposition modeling (page 41, step 5: FDM machine; polycarbonate). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (The development of a rapid prototyping socket coated with a resin layer for transtibial amputees) in view of Slemker (8116900B2) and further in view of Baldini (2004/0260402A1).

In regard to claim 20, Hsu meets the claim limitations as discussed in the rejection of claim 16.  However, Hsu does not teach producing a receptacle for a connection member in the base socket.  Baldini teaches producing a receptacle 64 for at least one of a connection member (for lock, fig 4) and/or undercuts projections for fixing the stabilization element on the base socket during the 3D printing method.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the receptacle and connection (lock) of Baldini in place of the connection member of Hsu in order to allow a locking liner to be connected to the socket [0030] for security and comfort and to allow the prosthesis to be directly connected to the socket [0030].


Response to Arguments
	In regard to the 103(a) rejection of claims 1-8 and 11 over Hsu (The development of a rapid prototyping socket coated with a resin layer for transtibial amputees) in view of Baldini (2004/0260402A1), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above. 
	In regard to the 103(a) rejection of claim 9 over Hsu (The development of a rapid prototyping socket coated with a resin layer for transtibial amputees) in view of Baldini (2004/0260402A1) and further in view of Herbert (A preliminary investigation into the development of a 3-D printing of prosthetic sockets), no further arguments have been submitted.
	In regard to the 103(a) rejection of claims 16-19 over Hsu (The development of a rapid prototyping socket coated with a resin layer for transtibial amputees) in view of Slemker (8116900B2), the applicant’s arguments have been fully considered.  The applicant states that the “shelf” of Slemker is a feature of the individual’s residual limb and not the socket.  The examiner respectfully disagrees with this statement.  A “posterior shelf” of a socket is well known in the art of prosthetics.  The posterior shelf provides relief for the hamstring tendons so the user can bend their knee without the socket causing discomfort.  This feature is present in patellar-tendon bearing style sockets. The examiner has attached external evidence, for demonstration purposes only, to demonstrate what the term “shelf” refers to.  The applicant has pointed to figure 21 of Slemker.  Figure 21 is simply demonstrating where the shelf on the socket would be located when the socket is applied to the residual limb.  Sockets are formed around the residual limb and modified according to the patient’s individual anatomy which is the premise of the Slemker reference.  Since the stabilization element is simply a coating over the socket, this shelf is fully capable of accommodating the coating.  The examiner suggests claiming the structural features of the applicant’s undercuts or projections to distinguish them from the features of a well-known typical prosthetic socket.

    PNG
    media_image1.png
    768
    772
    media_image1.png
    Greyscale

The examiner suggests the applicant define the structure of the stabilization element in the claims.  This language is overly broad and could refer to anything that stabilizes the socket in any manner.
	In regard to the 103(a) rejection of claim 20 over Hsu (The development of a rapid prototyping socket coated with a resin layer for transtibial amputees) in view of Slemker (8116900B2) and further in view of Baldini (2004/0260402A1), no further arguments have been presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774